DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-13, 16-17, 59, 63-74, 77, 86 and 89-91, in the reply filed on 2-5-21 is acknowledged.
Claims 14-15, 18-58, 60-62, 75-76, 78-85 and 87-88 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2-5-21.
Applicant’s amendment filed on 2-5-21 has been entered.  Claims 1, 14, 20, 33, 39, 53 and 79-80 have been amended.  Claims 1-91 are pending.  Claims 1-13, 16-17, 59, 63-74, 77, 86 and 89-91 are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7-14-20 and 10-21-20 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 5-21-19 and 7-19-19.  These drawings are accepted.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-2, 4, 7-10, 13, 63-64, 66-67 and 71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7 and 15-19 of U.S. Patent No. 10,226,033 (‘033). Although the claims at issue are not identical, they are not patentably distinct from each other because, although drawn to different scopes, they encompass the same invention and obvious variants thereof.
Claims 1-2, 4, 7-10, 13, 63-64, 66-67 and 71 of the instant invention are directed to a method of providing an antigen-specific polypeptide comprising a human IgH variable region, an antigen-specific antibody comprising said polypeptide, a cell producing said polypeptide, a nucleic acid encoding said polypeptide or said variable region and/or a biological sample comprising said polypeptide, the method comprising contacting a transgenic mouse with antigen and expressing said polypeptide, and isolating from said transgenic mouse said polypeptide, said antigen-specific antibody, said cell producing said polypeptide and said nucleic acid encoding said polypeptide or said variable region and/or biological sample comprising said polypeptide, wherein said transgenic mouse comprises germline comprising a homozygous immunoglobulin heavy chain (IgH) locus as recited in the claim, wherein bone marrow B cells of said mouse comprise more pro-B cells than pre-B cells, wherein said pro-B cells express CD43Med B220Med and said pre B cells express CD43low and B220high.  Claim 2 specifies the mouse expresses a normal relative proportion of serum IgG1, IgG2a, IgG2b and IgM antibodies.  Claim 4 specifies the mouse produces a normal proportion or percentage of mature splenic B-cells , mouse C, mouse C and mouse C.  Claim 64 specifies said human DNA downstream and naturally contiguous with said human JH comprises a 400 bp DNA segment of natural human DNA located immediately 3’ to a human JH6 segment.  Claim 66 specifies the transgenic mouse is homozygous at said IgH locus.  Claim 67 specifies said transgenic mouse is homozygous for a said IgH locus and the germline of said transgenic mouse comprises all or part of a mouse IgH variable region.  Claim 71 specifies all or part of the endogenous IgH variable region of said transgenic mouse is inverted.
Claims 1, 5, 7 and 15-19 of ‘033 are directed to a method of obtaining an antigen-specific antibody or antigen binding fragment thereof, said antibody comprising a human IgH chain comprising a human IgH chain variable region and a human IgH chain constant region, the method comprising expressing the antibody or antigen binding fragment thereof from a first cell comprising a nucleic acid encoding said human IgH variable region and said human IgH chain constant region, wherein said nucleic acid is of a second cell which is a B cell of a transgenic mouse contacted with said antigen, said transgenic mouse has a genome with a homozygous chimeric immunoglobulin heavy chain (IgH) locus as recited, wherein bone marrow B cells of  gene segment.  Claim 7 specifies said human DNA contiguous with said human 3’JH gene segment comprises 400 base pairs of human JC intron DNA.  Claim 15 specifies the mouse expresses a normal relative proportion of serum IgG1, IgG2a, IgG2b and IgM antibodies.  Claim 16 specifies the mouse produces a normal proportion or percentage of mature splenic B-cells and/or a normal proportion or percentage of bone marrow B-cell progenitor cells.  Claim 17 specifies said germline comprises all or part of said mouse heavy chain variable region inverted with respect to said heavy chain constant region.  Claims 18 specifies said germline comprises all or part of said mouse heavy chain variable region away from said heavy chain constant region.  Claim 19 specifies said germline comprises all, part or none of said mouse heavy chain variable region.  
The recited transgenic mouse comprising a homozygous IgH locus comprising unrearranged human IgH V-D-J gene segments at an endogenous IgH locus upstream of an enhance and a mouse heavy chain constant region of the instant invention is the same as the transgenic mouse of ‘033.  The method of obtaining an antigen specific antibody of ‘033 anticipates the method of providing an antigen-specific polypeptide comprising a human IgH variable region, an antigen-specific antibody comprising said polypeptide of the instant invention.  Thus, the subject matter of 1-2, 4, 7-10, 13, 63-64, 66-67 and 71 of the instant invention would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of claims 1, 5, 7 and 15-19 of ‘033.


Applicant is advised that should claim 7 be found allowable, claim 71 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claims 7 and 71 both depend from claim 1.  Both claims 7 and 71 recite all or part of the endogenous IgH variable region is inverted.

Claim Objections
Claim 67 is objected to because of the following informalities:  The phrase “a said” in line 1 of claim 67 appears to be a typographical error.  Deleting the term “a” would be remedial.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 16-17, 59, 63-74, 77, 86 and 89-91 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “a method of providing an antigen-specific polypeptide comprising a human IgH variable region, an antigen-specific antibody comprising said polypeptide, a cell producing said polypeptide, a nucleic acid encoding said polypeptide or said variable region and/or a biological sample comprising said polypeptide” in lines 1-4 of claim 1 is vague and renders the claim indefinite.  The phrase “antigen-specific polypeptide” is vague because there is antigen-specific antibody that is produced in response to a particular antigen, however, it is unclear as to the metes and bounds of what would be considered “antigen-specific polypeptide”.  It is unclear whether the “antigen-specific polypeptide” is the same as “antigen-specific antibody” or it is a special type of polypeptide that is part of an antibody and it is also a polypeptide.  It is unclear whether the “antigen-specific polypeptide” is produced in response to the antigen or it is produced in some other way different from antigen stimulation.  If the “antigen-specific polypeptide” is produced via antigen stimulation, then why it is not called “antigen-specific antibody” or “antigen-specific antibody fragment” since it appears that the polypeptide is part of the antigen-specific antibody.  Claims 2-13, 16-17, 59, 63-74, 77, 86 and 89-91 depend from claim 1 but fail to clarify the indefiniteness.
and/or a biological sample comprising said polypeptide” in lines 1-4 of claim 1 is vague and renders the claim indefinite.  It is unclear the phrase intends to include a polypeptide, an antibody, a cell, a nucleic acid or a biological sample, or a polypeptide, an antibody, a cell, a nucleic acid and a biological sample, or any combination between a polypeptide, an antibody, a cell, a nucleic acid and a biological sample.  Claims 2-13, 16-17, 59, 63-74, 77, 86 and 89-91 depend from claim 1 but fail to clarify the indefiniteness.
The phrase “one or more of said antigen-specific polypeptide, said antigen-specific antibody comprising said polypeptide, said cell producing said polypeptide, said nucleic acid encoding said polypeptide or said variable region and/or a biological sample comprising said polypeptide” in lines 6-9 of claim 1 is vague and renders the claim indefinite.  It is unclear the phrase intends to include a polypeptide, an antibody, a cell, a nucleic acid or a biological sample, or a polypeptide, an antibody, a cell, a nucleic acid and a biological sample, or any combination between a polypeptide, an antibody, a cell, a nucleic acid and a biological sample.  Claims 2-13, 16-17, 59, 63-74, 77, 86 and 89-91 depend from claim 1 but fail to clarify the indefiniteness.
It is noted that claim 86 depends from non-elected claims 79 and 80, it is suggested to remove claims 79 and 80 from claim 86 such that claim 86 does not depend from non-elected claims 79-80.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632